Citation Nr: 0703601	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  02-11 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for gastrointestinal 
disorders, including ulcer, gastroesophageal reflux disease 
and irritable bowel syndrome with chronic constipation.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel
INTRODUCTION

The veteran had active military service from December 1990 to 
June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  The veteran provided sworn 
testimony in support of the appeal during a June 2004 hearing 
before the undersigned Acting Veterans Law Judge.  The appeal 
was previously before the board of Veterans' Appeals (Board) 
in December 2004, when it was remanded for further 
evidentiary and procedural development.  Such development 
having been accomplished, the appeal has been returned to the 
Board for further appellate review.


FINDINGS OF FACT

1.  The veteran does not currently have an ulcer.

2.  Gastroesophageal reflux disease is neither directly 
related to service nor proximately due to or the result of 
medication taken for any service-connected disability.

3.  Irritable bowel syndrome with chronic constipation is 
neither directly related to service nor proximately due to or 
the result of her service-connected disability of post-
operative residuals, ovarian cyst, adhesions, and ectopic 
pregnancy.


CONCLUSION OF LAW

Service connection is not warranted for ulcer, 
gastroesophageal reflux disease, or irritable bowel syndrome 
with chronic constipation.  38 U.S.C.A. §§ 1110, 1112, 1116, 
1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.310 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) describe VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
December 2004, subsequent to the initial AOJ decision, 
pursuant to the Board's December 2004 remand.  This notice 
appropriately advised the veteran of all the Pelegrini II 
notice elements as listed above.  The veteran's claim was 
thereafter readjudicated in a June 2005 Supplemental 
Statement of the Case.  

Although notice was provided after the initial adjudication, 
the Board finds that the veteran has not been prejudiced 
thereby.  The content of the notice provided fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  The veteran was 
given a substantial time to respond, and her claim was 
subsequently readjudicated.  Moreover, the veteran was told 
it was her responsibility to support the claim with 
appropriate evidence, and she was provided with the text of 
the relevant regulations relating to VA's duty to notice and 
assist.  

The Board notes that the veteran has not been provided notice 
that a disability rating or an effective date for the award 
of benefits will be assigned if service connection is 
awarded, as required by Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  However, given the denial herein of the 
veteran's claim, any questions as to a disability rating or 
an effective date are moot.  Thus the Board finds that the 
veteran has not been prejudiced by VA's failure to provide 
notice on these elements of her claim.

The veteran has been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices; and she has done so throughout the 
claim process.  Thus, the Board considers the notice 
requirements met, and the actions taken by VA to have cured 
the error in the timing of the notice.  Further, the Board 
finds that the purpose behind the notice requirements has 
been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to the 
merits of this case.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in the claims file.  VA 
treatment records from March 1994 through June 2005 were 
obtained.  Although the evidence shows that the veteran has 
had private treatment for her disorders, she submitted those 
records herself rather than provide VA with a release forms 
so that it may obtain these private treatment records, 
although requested to do so.  The veteran was notified in the 
rating decision, Statement of the Case and Supplemental 
Statement of the Case of what evidence the RO had obtained 
and considered in rendering its decisions.  She has not 
identified any additional evidence.  VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  VA examinations 
were provided to the veteran in May 2002 and July 2005.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify her would serve no 
useful purpose.  Therefore, she will not be prejudiced as a 
result of the Board proceeding to the merits of her claims.  

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran, argues that her current gastrointestinal 
disorders are due to her service-connected disability of post 
operative residuals, ovarian cyst, adhesions and ectopic 
pregnancy (hereafter "gynecological disability").  Service 
connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2005); Allen v. Brown, 
7 Vet. App. 439 (1995).  In Allen, the United States Court of 
Appeals for Veterans Claims (Court) indicated that the term 
"disability" as used in 38 U.S.C.A. § 1110, "... refers to 
impairment of earning capacity, and that such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated.  The Court then 
concluded that "... pursuant to § 1110 and § 3.310(a), when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."  
Id.

The veteran has claimed service connection for three 
different gastrointestinal disorders that she believes are 
due to her service-connected gynecological disability.  The 
first disorder is an ulcer.  The medical evidence shows that 
the veteran was diagnosed to have an ulcer in 1994.  The 
medical records further indicate that she tested positive for 
H. pylori in 1999 and was successfully treated for it.  
However, an esophagogastroduodenoscopy (EGD) conducted in 
February 2003 showed no evidence of an ulcer.  The January 
2005 VA examination report shows that the examiner considered 
the veteran to not have a current ulcer as the diagnosis was 
previous peptic ulcer disease without recurrence.  Thus the 
evidence shows that the veteran does not currently have an 
ulcer.  Service-connection for that condition is not, 
therefore, warranted due to the lack of a current disability.

The evidence also shows that the veteran has a diagnosis of 
gastroesophageal reflux disease (GERD).  The veteran claims 
that this condition is due to the medications she has taken 
for her service-connected gynecological disability.  Although 
old VA treatment records from 1994 indicate a diagnosis of 
gastritis secondary to the use of nonsteroidal anti-
inflammatories (NSAIDS), the current evidence does not 
continue to reflect that diagnosis.  A medical opinion was 
requested with the January 2005 VA examination as to whether 
the veteran's current gastrointestinal disorders are related 
to the use of any medications for any of her service-
connected disabilities.  Based upon review of the medical 
records contained in the veteran's claims file and a physical 
examination of the veteran, the VA examiner opined that the 
veteran's GERD is not the result of medications taken for her 
service-connected disabilities.  The examiner also opined 
that the veteran's service-connected disabilities have not 
aggravated the veteran's gastrointestinal disorders.

The Board finds that the preponderance of the evidence is 
against a finding that the veteran's GERD is proximately due 
to or the result of any of the veteran's service-connected 
disabilities or the use of medications for them.  Although VA 
treatment records showed an early diagnosis linking gastritis 
with the use of NSAIDS there are no current treatment records 
showing a link between her GERD and the use of any 
medication.  The Board accords great probative value to the 
VA examiner's opinion as it is not only based upon the 
veteran's own reported history and a physical examination, 
but also a review of the entire record, including the 
veteran's medication lists.  Thus the Board finds that the 
veteran's GERD is neither proximately due to or the result of 
any of her service-connected disabilities or medication taken 
for them, nor is it aggravated by any her service-connected 
disabilities.  

Nor does the evidence support a finding of direct service 
connection.  There is no evidence of complaints relating to 
or treatment for GERD in the veteran's service medical 
records.  Furthermore the evidence does not show treatment 
for GERD until several years after the veteran's discharge 
from active service.  Thus the preponderance of the evidence 
is against finding that the veteran's current GERD is related 
to her active military service.  The Board notes that the 
veteran had reserve service after her discharge from active 
service, but there is no evidence that the veteran's GERD 
either began on or was diagnosed during any period of active 
duty for training that would entitle her to service 
connection.  

Thus the Board finds that the preponderance of the evidence 
is against the veteran's claim for service connection for 
GERD either on a direct basis or as secondary to any current 
service-connected disability.  The benefit of the doubt 
doctrine is not applicable to the veteran's claim, and it 
must be denied.

Finally, the veteran claims that she has irritable bowel 
syndrome with chronic constipation that is related to her 
service-connected gynecological disability.  The medical 
evidence shows that the veteran has chronic pelvic 
inflammatory disease with pelvic adhesions and she has had 
multiple surgeries since 1992 due to chronic pelvic pain as 
well as ectopic pregnancies.  The Board finds, however, that 
the preponderance of the evidence is against the veteran's 
claim because there is no evidence linking the veteran's 
irritable bowel syndrome with chronic constipation to her 
service-connected gynecological disability.  

The veteran testified that she began having problems with 
constipation in 1993 and that she has been told that there is 
scar tissue on her small bowel because of the surgeries she 
had for her gynecological problems.  The VA treatment records 
show that the veteran has suffered from chronic constipation 
and has a current diagnosis of irritable bowel syndrome.  
None of these treatment records, however, link her irritable 
bowel syndrome or chronic constipation to either the 
veteran's service-connected gynecological disability or the 
surgeries she has had for it.  The veteran underwent a VA 
examination in May 2002, and the examiner opined that there 
is no medical relationship between her complaints of 
abdominal pain and constipation and the surgeries that the 
veteran has had.  

The preponderance of the evidence is also against finding 
that the veteran's irritable bowel syndrome with chronic 
constipation is directly related to her active military 
service.  Although the service medical records show the 
veteran was treated once for complaints of constipation, 
there is no indication that this was a chronic problem at 
that time.  There are no other treatment records showing 
complaints of or treatment for constipation while the veteran 
was on active duty.  The post-service medical evidence does 
not show complaints of or treatment for constipation until 
1995, even though the veteran testified that her problems 
with constipation began in 1993.  Furthermore the medical 
evidence does not show a diagnosis of irritable bowel 
syndrome until 2000.  Thus the evidence fails to show a 
chronic problem with irritable bowel syndrome with chronic 
constipation until many years after service.  This lengthy 
period without treatment, post-service, weighs heavily 
against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for irritable bowel syndrome with 
chronic constipation.  The preponderance of the evidence 
being against the veteran's claim, the benefit of the doubt 
doctrine is not applicable, and the claim must be denied.  


ORDER

Entitlement to service connection for gastrointestinal 
disorders, including ulcer, gastroesophageal reflux disease 
and irritable bowel syndrome with chronic constipation, is 
denied.




____________________________________________
HEATHER J. HARTER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


